189 F.2d 969
UNITED STATES of America, Appellantv.Leopold ROSENAL, Administrator of the Estate of Bernard Rosenal, deceased, on behalf of the next of kin of Bernard Rosenal, deceased, and Leopold Rosenal, Administrator of the Estate of Bernard Rosenal, deceased, on behalf of the Estate of Bernard Rosenal, deceased.
No. 10434.
United States Court of Appeals Third Circuit.
Argued June 22, 1951.
Decided June 25, 1951.

Appeal from the United States District Court for the Western District of Pennsylvania, McVicar, J.
W. Wendell Stanton, Asst. U. S. Atty., Pittsburgh, Pa. (Edward C. Boyle, U. S. Atty., Pittsburgh, Pa., on the brief), for appellant.
No oral argument for appellees (E. V. Buckley, Mercer & Buckley, and Charles J. Spinelli, all of Pittsburgh, Pa., on the brief), for appellees.
Before BIGGS, Chief Judge, and STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the court below, 94 F. Supp. 1004, will be affirmed.